            Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

       v.                              :      1:21-CR-108 (TSC)

MICHAEL FOY                            :


        DEFENDANT’S REPLY TO THE GOVERNMENT’S OPPOSITION TO HIS
                    EMERGENCY BOND REVIEW MOTION


            Michael Foy respectfully replies to the Government’s Opposition to his Bond Review

Motion. In support of his Motion, Mr. Foy states the following.

                                            Introduction

       The government’s Opposition misleadingly attempts to assign to Mr. Foy all of the illegal

conduct alleged against all of the individuals who went to the U.S. Capitol on January 6th. See e.g.

ECF 11 at 5 (“the mob of rioters, including defendant Foy, battled with police officers on-and-off

from approximately 2:40pm to 5:15pm.). The government also repeatedly claims, without basis,

that Mr. Foy “rall[ied] others to enter the Capitol and to attack officers. The government even

charged Mr. Foy with Obstruction of a Proceeding, even though that proceeding was stopped at

2:20 pm and they have produced no evidence that he was on the Capitol grounds until around 4pm.

All of these allegations reflect a disturbing pattern of a prosecution strategy that has lobbed

conclusory allegations at Mr. Foy without providing him discovery or even offering specific

evidence of his conduct to the Court. On this record and in reality, the government has not offered

any proof that Mr. Foy was even present at the Capitol at the time people evacuated. The

government has not proffered a single word stated by Mr. Foy, either at the Capitol or any time

before or after, that suggests that he was inciting, rallying or encouraging others to violence. The


                                                   1
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 2 of 15



evidence upon which they rely – photographs with Mr. Foy’s mouth open – fails to provide the

Court with even a scintilla of evidence that Mr. Foy was somehow rallying others. Lastly, the

government meekly responds to the undisputed facts demonstrating that Mr. Foy acted in defense

of others by replacing legal and factual analysis with embellished outrage. In the end, the

government does not dispute the facts most important to this Motion. Mr. Foy was not part of any

organization. There is no evidence that his actions were premeditated. And outside of the 25

seconds during which people were being crushed and smothered, there is no evidence that he acted

in a violent manner towards any people or even any property. Mr. Foy’s actions in those 25

seconds were justified. He is not a dangerous person and he should not be preventatively detained.

                                            Argument

           I.     The government cannot demonstrate, by any standard of proof, that Mr.
                  Foy was not acting in defense of others.

       The government does little to respond to the Defendant’s arguments about two of the four

Bail Reform Act factors, stating simply that Mr. Foy could not be acting in defense of others

because his actions were “violent.” But under the proper legal analysis, the degree of force used

does not automatically eliminate a defense of others or self-defense. Instead, an individual may

even use the most “violent” force, i.e. deadly force if confronted with the imminent threat of

serious bodily harm. For non-deadly force, as was used here, it is only required that an individual

acts reasonably in response to imminent bodily harm.

       The government’s lack of response to the facts supporting Mr. Foy’s defense of others is

telling. The government does not deny, nor can it, that Mr. Foy was surrounded by people who

were actually being physically harmed, including one person who died from that harm. The

government does not deny, nor can it, that Mr. Foy was peaceful outside of the time that others

were being crushed at his feet. Mr. Foy used a reasonable amount of force to defend those people


                                                  2
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 3 of 15



and the government has provided no reasonable argument that he did not.

           II.     Other Capitol cases demonstrate that Mr. Foy should be released.

           As stated in Mr. Foy’s Motion, the government has not sought detention for individuals

who were demonstrating outside or even inside the Capitol. The government has not requested

detention for individuals charged with various felony offenses, including Obstruction and Assault

on a Federal Officer. Upon close inspection, even defendants who have been accused of similar or

more destructive conduct have been released. Below is a catalog of some of those cases.

1.     United States v. Chad Jones, 1:21-mj-00076-ZMF –Mr. Jones is also charged under section

111(b), alleging the use of a deadly or dangerous weapon or infliction of bodily injury. Mr.

Jones’s intent was on display when he used a flagpole to repeatedly and forcefully strike and break

the glass of the doorway where Ashley Babbitt was shot and killed as she climbed through a

broken pane. (Mr. Foy is not alleged to have used any force inside the Capitol building, not with

the hockey stick or anything else and not against anything or anybody). Just before Mr. Jones

started breaking down the glass, lawmakers and staff were seen on the other side of the doors from

the angry mob, being evacuated. Below is a still shot from the complaint against Mr. Jones in a red

jacket in which he is shown breaking the glass with the pole moments before Babbitt is shot. The

complaint states: “An officer inside the Speaker’s Lobby, facing the door with a gun raised, can be

seen at the [left] side of the video in the close vicinity of the doorway,” as shown below.




                                                  3
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 4 of 15




       As the officer points the gun and fires at Ms. Babbitt, Jones could still be seen next to the

door with the pole, just to the left of where Ms. Babbitt was shot. The government did not request

Mr. Jones’s detention and Magistrate Judge Harvey released him on special conditions.

2.     United States v Vitali Gossjankowski, 1:21-cr-00123-PLF – According to the Indictment,

Mr. Gossjankdowski (pictured in a royal blue jacket below) has been charged under 18 U.S.C. §

111(b) for assaulting a federal officer with a dangerous weapon (a Taser) after being videotaped

trying to forcefully and violently enter a restricted area of the Capitol and activating the Taser

multiple times.
                                                   4
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 5 of 15




The complaint describes that an officer near Mr. Gossjankowski suffered a heart attack and was

hospitalized after being Tased multiple times on the back of his neck. While Mr. Gossjankowski

said he recognized the officer during an interview, he denied using the Taser on him. He is also

charged with section 1752 offenses for being in restricted areas of the Capitol while carrying or

using a dangerous weapon. The government did not object to his release.

3.     United States v. Matthew Miller, 1:21-cr-00075-RDM –Mr. Miller was charged with ten

offenses, including assault on a federal officer under section 111(b), the lead charge against Mr.

Foy. Mr. Miller allegedly discharged a fire extinguisher, as captured in the image below. He is

also accused of using a crowd barrier fence as a makeshift ladder to scale the walls of the Capitol.

Mr. Miller was also charged with offenses under section 1752 involving use or carrying of a

dangerous weapon.




                                                  5
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 6 of 15




4.     United States v. Rachel Powell, 1:21-mj-00197-GMH – Ms. Powell, known in the press as

the “bullhorn pink hat lady” in the press, was filmed using a battering ram to break a large window

of the Capitol so that she and others could force their way into the Capitol, as shown in the image

below from her complaint.




                                                  6
            Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 7 of 15




 Ms. Powell was also filmed using a bullhorn to direct people inside the Capitol toward

 lawmakers, seeming to have detailed knowledge of the floor plan, as shown below.




Among other charges, Ms. Powell is accused of entering or remaining in a restricted area with a

dangerous weapon. Ms. Powell was released by a magistrate judge in the Western District of

Pennsylvania. The government appealed the release order, but Chief Judge Howell denied the

appeal.

5.        United States v. Robert Packer, 1:21-cr-00103-CJN – Mr. Packer was photographed inside

the Capitol wearing a “Camp Auschwitz” t-shirt, suggesting anti-semitic beliefs and endorsement

of the Holocaust, as shown in the image below from his complaint.




                                                 7
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 8 of 15




 Mr. Packer was charged with entering or remaining in a restricted building and violent entry and

 disorderly conduct on Capitol grounds. He was previously convicted of forging public records,

 driving under the influence, driving without a license, and had a warrant for failing to appear in

 court. The government did not request pretrial detention of Mr. Packer.

 6.    United States v. Mark Leffingwell, 1:21-cr-00005-ABJ – Mr. Leffingwell was charged with

 assault on a federal officer under section 111, as well as several counts under 18 U.S.C. § 1752(a)

 and 40 U.S.C. § 5104(e)(2). Mr. Leffingwell allegedly pushed past a wall of law enforcement

 officers who were attempting to keep people out of the Capitol and then repeatedly punched an

 officer with a closed fist. Mr. Leffingwell did not raise any facts justifying his conduct. The

 government did not object to Mr. Leffingwell’s release on conditions.

7.     United States v. Joseph Biggs, 1:21-mj-00126-RMM – Mr. Biggs is an admitted member of

the Proud Boys, an extremist group described in Mr. Biggs’s by the government as a “pro-Western

fraternal organization for men who refuse to apologize for creating the modern world; aka Western

chauvinists.” Mr. Biggs posted a plan on social media for the Proud Boys to go to D.C. on January

6, 2021, but not to wear their distinctive black and yellow, saying “we are


                                                  8
          Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 9 of 15




 going to blend in like you” (referencing Antifa). He is alleged to have been at the front of the

 crowd who breached the Capitol and to have entered the Capitol within 20 seconds of its breach.

 He appeared to have been wearing an earpiece and carrying a walkie-talkie for communication

 purposes (and presumably coordination with other Proud Boys) during the riot. He was released

 in the Middle District of Florida and it does not appear that the government appealed his release.

8.     United States v. Matthew Capsel, 1:21-mj-00122-RMM – Mr. Capsel was charged with

assaulting a federal officer. Mr. Capsel was captured on video fighting against National

Guardsmen attempting to hold a boundary with riot shields, as shown below in an image from his

complaint. There is no evidence supporting a justification defense for Mr. Capsel. Mr. Capsel

persisted in fighting until he was pepper sprayed.




 The government’s oral motion to detain Mr. Capsel was denied in the Southern District of

 Illinois. It appears that the government did not appeal Mr. Capsel’s release.




                                                  9
        Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 10 of 15




9.     United States v. Josiah Colt, 1:21-cr-00074-TFH – Mr. Colt went to the rally on January 6

wearing tactical assault gear, including a helmet. He was infamously photographed scaling down

the wall of the gallery in the Senate chamber, as shown below in an image from his complaint.

According to the complaint, Mr. Colt claimed in a Facebook video that he was the first person to

sit in Speaker Pelosi’s chair (which was actually Vice President Pence’s chair) and calls her a

traitor. The government did not seek Mr. Colt’s detention.




10.    United States v. Christopher Alberts, 1:21-cr-00026-CRC – Mr. Alberts was stopped on

Capitol grounds on January 6, 2021, after the emergency curfew, when a law enforcement officer

noticed a bulge on his hip that turned out to be a handgun with a fully loaded high-capacity

magazine. He also carried a spare magazine in a holster on his other hip and was wearing a bullet-

proof vest. In his backpack, he was carrying a gas mask, a military-style meal-ready-to-eat (MRE),

and a first aid kit. The government’s oral motion to detain Mr. Alberts was denied and he was

released by Magistrate Judge Harvey. The government did not appeal.

11.    United States v. Nicholas DeCarlo and Nicholas Ochs, 1:21-cr-00073-BAH


                                                 10
        Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 11 of 15




Messrs. DeCarlo and Ochs are charged with conspiring with each other and other persons to stop

Congress’s certification of the election results. Mr. Ochs is a founding member of the Proud Boys

Hawaii chapter with the group’s name tattooed on his arm. They engaged in planning, fundraising,

and forcibly stormed past barricades. In a video on social media, DeCarlo stated that he came to

DC to stop the vote counting. Another video of the two of them is titled “Twas the Night Before

REVOLUTION!!!” They are alleged to have defaced the Memorial Door of the Capitol with the

words “Murder the Media,” as shown below in an image from Mr. DeCarlo’s complaint.




 Ochs is charged with stealing flex cuffs from a Capitol police officer. Ochs posted a picture of them

 on social media showing them smoking cigarettes in the Capitol. The government did not seek their

 pretrial detention.

12.    United States v. Matthew Council, 1:21-mj-00008-GMH – Mr. Council is alleged to have

forced his way through a police line inside the Capitol during which process he pushed a female

uniformed Capitol police officer and had to be pepper sprayed. There were no facts alleging that

Mr. Council’s actions were justified. The government did not seek Mr. Council’s detention.

13.    United States v. Gina Bisignano, 21-cr-00036-CJN –Ms. Bisignano is accused of being an




                                                 11
        Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 12 of 15




“instigator, a director, and an active participant in the violence, destruction and obstruction at the

Capitol” on January 6. ECF No. 12 at 1. On the front lines of the crowd pushing against the police

line, as pictured below, she allegedly shouted through a bullhorn things like: “Everybody, we need

gas masks! We need weapons! We need strong, angry patriots to help our boys!”




 Among her eight charges, she is charged in her Indictment with destruction of government property.

 After she was released in her home district, Judge Nichols denied the appeal and ordered Ms.

 Bisignano to be released.

14.    United States v. Jenny Cudd, 21-mj-00068-TNM – Ms. Cudd is alleged to have been inside

the Capitol without authorization. According to the Complaint, after leaving the Capitol, Ms. Cudd

livestreamed a video in which she stated, “I was here today on January 6th when the new revolution

started in the Capitol.” In describing her entrance, she further stated, “we just pushed, pushed, and

pushed, and yelled go and yelled charge.” She also said, “fuck yes, I am proud of my actions, I

fucking charged the Capitol today with patriots today. Hell, yes, I am proud of my actions.” She

later told a local news station during an interview, “Yes, I would absolutely do it again.” The

government did not seek Ms. Cudd’s detention. Moreover, on February 4, 2021, the Court granted



                                                   12
         Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 13 of 15




Ms. Cudd’s motion to travel to Mexico to participate in a work-related retreat, which neither the

government nor Pretrial Services opposed.

15.    United States v. Bruno Cua, 21-cr-00107-RDM – Mr. Cua entered into Senate chamber floor,

armed with a baton and is alleged to have pushed officers. Prior to January 6th, he made numerous

posts on social media imploring others to abandon peaceful protests and to bring weapons to

Washington D.C. on January 6th. Subsequent to January 6th, he posted on social media and bragged

about “fighting his way into the Capitol.” Mr. Cua was released into third party custody after the

appeal of the Magistrate Court’s detention order.




       Mr. Foy’s actions were limited and indicated no characteristics of a person so dangerous that

he must be incarcerated. Specifically, Mr. Foy: 1) never coordinated with any individual in a

premeditated plan to disrupt proceedings; 2) was not wearing tactical gear and did not have

possession of masks or armor to suggest he anticipated a violent conflict; 3) did not decide to go to

Washington D.C. until the early morning hours of January 6th; 4) did not promote or celebrate efforts

to disrupt the election certification; 5) did not brag about the events at the Capitol on January 6th; 7)

did not incite others to attack the Capitol or officers before, during or after the incident; and 8) did



                                                   13
        Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 14 of 15




not, after the fact, discard any evidence or identifying items in an attempt to evade law enforcement.

       Instead, Mr. Foy’s actions are consistent with an individual who went to Washington D.C.

to protest, witnessed individuals who were being trampled and used reasonable force to assist those

individuals. His actions were justified and within that 25 second period. Nothing about his nature,

his character or his actions relating to this case render him particularly dangerous. As a result, the

government cannot demonstrate, by clear and convincing evidence, that Mr. Foy needs to be

incarcerated for the community to be safe.

             III.   Preventative detention is especially inappropriate because the Government
                    has indicated that it does not wish to abide by the Speedy Trial timeframe in
                    Capitol cases.

       Finally, it should be noted that the Government has not demonstrated the willingness to

pursue this case under the timeframe set forth under the Speedy Trial Act. As in many of these

cases, Mr. Foy has not received a single piece of discovery, other than those exhibits that were filed

in litigation. The government has signaled an intent in Capitol cases to “hit the brakes” on litigation

as it becomes clear that the prosecution had not determined even how to provide basic discovery

before rushing to charge individuals.

https://www.politico.com/news/2021/03/12/prosecutors-capitol-riot-investigation-475505            (last

accessed March 13, 2021). The government has proposed Motions for Complex Case Designation,

even in misdemeanor cases. All of this is to say that if the Government’s requests are granted,

individuals like Mr. Foy would not only be preventatively detained, they will be detained in cases

where the Government has no apparent interest in abiding by the defendants’ rights under the Speedy

Trial Act.




                                                  14
         Case 1:21-cr-00108-TSC Document 12 Filed 03/13/21 Page 15 of 15




                                              Conclusion

       “In our society liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481U.S. 739, 755 (1987); see also United

States v. Singleton, 182 F.3d 7, 9 (D.C. Cir. 1999) (“Detention until trial is relatively difficult to

impose.”). The government has not demonstrated, by clear and convincing evidence, that there no

conditions or combination of conditions that will assure the safety of the community. Mr. Foy

respectfully requests that the Court release him.



                                               Respectfully submitted,

                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                                      /s/
                                               _____________________________
                                               EUGENE OHM
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500




                                                    15
